ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_03_FR.txt. OPINION INDIVIDUELLE DE M. PADILLA NERVO
[Traduction] .

Je souscris à l’avis consultatif émis par la Cour en réponse à la question
qui lui avait été posée par le Conseil de sécurité.
J'accepte intégralement les termes du dispositif de l’avis.

De l'exposé des motifs et des conclusions de la Cour il ressort qu'elle
a reconnu que l’Assemblée générale et le Conseil de sécurité des Nations
Unies, dans l'exercice de leurs pouvoirs et l’accomplissement de leurs
fonctions et obligations, ont révoqué le mandat de l’Afrique du Sud sur
la Namibie, ont déclaré que la présence de facto de l’ancienne puissance
mandataire est illégale, qu’elle a le caractère d’une occupation étrangère
et constitue une «atteinte agressive» à l'autorité de l'Organisation des
Nations Unies, et à l'intégrité d’un territoire sur lequel Afrique du Sud
ne possède aucun titre juridique. .

L'Afrique du Sud a donc l’obligation juridique de retirer son adminis-
tration du territoire et de coopérer avec l'Organisation des Nations Unies
pour faire appliquer pacifiquement les décisions de celle-ci. La Cour
expose dans son avis consultatif certaines autres conséquences juridiques
du maintien de la présence illégale et de facto de l'Afrique du Sud en
Namibie, et certaines conséquences sont également indiquées dans les
résolutions pertinentes du Conseil de sécurité.

Aux fins de cet avis consultatif, la Cour.n’était nullement tenue et
n'avait nul besoin de se prononcer sur les objections formulées quant à
la validité des résolutions en cause; la Cour a néanmoins jugé bon de
répondre à ces objections et elle a reconnu à la fois la validité et la force
obligatoire des décisions prises en la matière par l’Assemblée générale
et par le Conseil de sécurité.

Usant du droit qui m'est conféré par l’article 57 du Statut, je joins à
Pavis consultatif de la Cour l'exposé de mon opinion individuelle.

OBSERVATIONS PRÉLIMINAIRES

Certains des problèmes soulevés dans les exposés écrits ou bien ont un
caractère préliminaire, comme c’est le cas pour le point de savoir si la
Cour doit ou non répondre à la demande d’avis consultatif, ou bien sont
liés à la validité des résolutions du Conseil de sécurité et de l’Assemblée

89
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 102

générale, telles, par exemple, les résolutions qui ont mis fin au mandat
pour le Sud-Ouest africain et celles qui ont déclaré illégale la présence de
PAfrique du Sud en Namibie. À mon avis, ces problèmes vont au-delà de
ce que le Conseil de sécurité a demandé à la Cour dans la question sui-
vante:

« Quelles sont les conséquences juridiques pour les Etats de la
présence continue de l'Afrique du Sud en Namibie, nonobstant la
résolution 276 (1970) du Conseil de sécurité? »

Néanmoins, comme ces problèmes ont été soulevés, je vais exprimer mon
opinion à leur sujet.

On a émis l’idée que la Cour devrait exercer son pouvoir discrétionnaire
de donner suite ou non à une demande d’avis consultatif et qu’elle devrait
en l’espèce refuser de rendre un avis. La Cour «doit avoir la pleine liberté
d'examiner tous les éléments pertinents dont elle dispose pour se faire
une opinion sur une question qui lui est posée en vue d’un avis consultatif »
(Certaines dépenses des Nations Unies, C.J. Recueil 1962, p. 157). Dans
l'affaire relative à Certaines dépenses des Nations Unies, la Cour a rappelé
la décision prise par la Cour permanente dans l'instance relative au
Statut de la Carélie orientale, et n’a vu aucune «raison décisive » de ne pas
donner l'avis consultatif que Assemblée générale lui avait demandé.
L'affaire du Statut de la Carélie orientale en laquelle la Cour permanente
de Justice internationale a refusé de donner un avis consultatif ne constitue
pas un précédent pour l'instance dont la Cour est saisie aujourd’hui.

Quant à l’argument suivant lequel il ne faudrait pas donner suite à la
demande formulée par le Conseil de sécurité parce que celle-ci a un aspect
politique auquel la Cour se serait trouvée mêlée, la Cour a décidé à
l'unanimité au début de la procédure orale de le rejeter. La Cour a décidé
de ne pas faire droit aux objections soulevées contre la participation à
laffaire de trois membres de la Cour, objections tenant à ce que ces juges
auraient adopté une position politique à l’Assemblée générale sur des
questions liées au Sud-Ouest africain, alors qu'ils représentaient leur
gouvernement auprès de l'Organisation des Nations Unies. La Cour a par
là exprimé l’avis que l'aspect politique controversé de la question n’était
pas un motif pour refuser de rendre l'avis consultatif sollicité.

H n’y a pas lieu de retenir davantage l’autre argument par lequel on a
soutenu que la Cour devrait refuser de donner l’avis consultatif demandé
par le Conseil de sécurité, celui-ci « considérant qu’un avis consultatif de la
Cour internationale de Justice [lui] serait utile... pour continuer à
examiner la question de Namibie et pour la réalisation des objectifs
recherchés par le Conseil». A l'appui de cet argument, selon lequel la
question soumise à la Cour implique un différend, on a invoqué l’affaire
du Statut de la Carélie orientale. {| n’y a pas lieu ici de revenir sur le
problème puisque la Cour, par son ordonnance du 29 janvier 1971, a
décidé de rejeter la demande tendant à la désignation d’un juge ad hoc,

90
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 103

estimant qu’en la présente procédure consultative il n’existe pas de
différend entre l’Afrique du Sud et un autre Etat, quel qu'il soit.

Dans l’affaire relative à Certaines dépenses des Nations Unies, la Cour
a fait état de argument suivant lequel la question qui lui était posée
touchait a des questions d’ordre politique et que, pour ce motif, la Cour
devait se refuser 4 donner un avis. La Cour a répondu que la plupart des
interprétations de la Charte des Nations Unies présentaient une importance
politique. Toutefois elle ne pouvait attribuer un caractère politique a une
requête qui l’invitait à s'acquitter d’une tâche essentiellement judiciaire,
à savoir l'interprétation d’une disposition conventionnelle.

Ici de même, on peut dire que la question posée à la Cour par le
Conseil de sécurité touche à certains problèmes d'ordre politique, mais
en fait, le libellé de la question par laquelle il est demandé à la Cour
quelles sont les conséquences juridiques pour les Etats de la présence
continue de l’Afrique du Sud en Namibie, montre qu'il s’agit bien d’une
question juridique quand bien même elle aurait un aspect politique. Par
la nature des choses, il ne saurait en être autrement. La ligne de partage
entre le politique et le juridique est souvent imprécise. Examinant l'inter-
dépendance étroite qui existe entre les facteurs politiques et les facteurs
juridiques dans l’évolution du droit international, Rosenne formule les
observations suivantes:

«Cette interdépendance explique le soin avec lequel on procède
à l'élection des membres de la Cour... Mais cette interdépendance
va plus loin. Elle explique les conflits d’idéologie qui existent
aujourd’hui au sujet de la Cour.» (Rosenne, The Law and Practice
of the International Court, vol. I, p. 4.)

« La Charte des Nations Unies et le caractère urgent des problèmes
internationaux actuels et des aspirations qui se manifestent sur le
plan international ont orienté l’action de la société internationale
organisée vers de nouvelles voies ... L’atmosphére intellectuelle
dans laquelle doit s’appliquer aujourd’hui le droit international s’est
modifiée, de sorte que le caractère de la Cour, qui est l'organe
chargé d'appliquer le droit international, se modifie également. »
({bid., p. 5-6.)

C’est en raison des activités de l’Assemblée générale et du Conseil de
sécurité que ces transformations touchent directement la Cour. Quelles
que soient les conclusions que l’on puisse tirer de ces activités, il est
évident que leur importance considérable vient de ce que la communauté
internationale d’aujourd’hui est résolue dans sa quasi-intégralité 4 lutter
pour mettre fin au colonialisme et au racisme en Afrique et partout
ailleurs.

Un examen impartial des théses et des argumentations niant que la
Cour ait compétence pour donner l'avis demandé permet de conclure
qu'elles sont sans validité et doivent être repoussées. Il n’y a pas en

91
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 104

l'espèce de raison décisive pour que la Cour se dérobe à son inéluctable
obligation de rendre l'avis sollicité par le Conseil de sécurité.

La proposition! qui est devenue le paragraphe | du dispositif de la
résolution 284 (1970) du Conseil de sécurité indique clairement et dès
l’abord que l’on ne met pas en cause la cessation du mandat et la respon-
sabilité directe assumée par l’Assemblée générale à l'égard du territoire ?.
En effet, il s'agit là d’une « mesure irrévocable » de sorte que «la présence
de l'Afrique du Sud en Namibie est désormais illégale et les Etats Membres
se sont engagés à s'acquitter des responsabilités que l'Organisation des
Nations Unies a assumées » *. Par suite, la question dont la Cour est saisie
concerne les conséquences juridiques pour les Etats de la présence de
l'Afrique du Sud en Namibie après l'accomplissement de ces transfor-
mations irrévocables.

D'une façon générale, donc, d'après les comptes rendus des discussions
qui se sont déroulées au Conseil de sécurité et à son sous-comité juste
avant l'adoption de la résolution 284 (1970), il apparaît bien que la
question soumise à la Cour concerne les conséquences juridiques pour
les Etats de la présence continue de l'Afrique du Sud en Namibie, non
pas en qualité de puissance mandataire, mais en tant qu'Etat qui, selon
les termes de la résolution 276 (1970) du Conseil de sécurité, continue à
occuper illégalement la Namibie , au mépris des résolutions pertinentes
des Nations Unies et de la Charte des Nations Unies *, nonobstant le
fait qu’il a été fin au mandat sur le Sud-Ouest africain °, que les Nations
Unies assument la responsabilité directe du territoire jusqu'à son indé-
pendance ? et que le Conseil de sécurité a demandé au Gouvernement
sud-africain de retirer immédiatement son administration du territoire *.

Questions à examiner

Nous avons montré qu'en rédigeant la question qui est maintenant
soumise à la Cour, le Conseil de sécurité a utilisé les termes «la présence
continue de l'Afrique du Sud en Namibie, nonobstant la résolution 276
(1970) du Conseil de sécurité» afin d'indiquer que l'Afrique du Sud
demeure présente après la cessation du mandat et qu'elle est déchue
de tout droit à rester sur place en tant que puissance mandataire. Il
s'ensuit que les conséquences juridiques pour les Etats du maintien de
cette présence ne sont pas celles qui résultent directement du comporte-

Présentée par la Finlande.

S/AC.17/SR.12, p. 3; et S/AC.17/SR.17, p. 8.
S/AC.17/SR.12, p. 3.

Résolution 276 (1970) du Conseil de sécurité, par. 2.
Ibid., par. 4.

1bid., deuxième et troisième alinéas du préambule.
1bid., deuxième alinéa du préambule.

Ibid., troisième alinéa du préambule.

Œ ON Go um à ww ©

92
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 105

ment de l'Afrique du Sud en son ancienne qualité de puissance manda-
taire, mais uniquement celles qui découlent du maintien de l’Afrique du
Sud après la fin du régime du mandat.

FOND
Portée de la question soumise à la Cour

La question soumise à la Cour est de portée limitée, «quelles sont les
conséquences juridiques pour les Etats de la présence continue de
PAfrique du Sud en Namibie, nonobstant la résolution 276 (1970) du
Conseil de sécurité?» Dans cette résolution, le Conseil de sécurité a
réaffirmé la résolution 2145 (XXI) de l’Assemblée générale, en date du
27 octobre 1966, par laquelle les Nations Unies avaient décidé que le
mandat sur le Sud-Ouest africain était terminé et avaient assumé la res-
ponsabilité directe du territoire jusqu’à son indépendance, et il a réaffirmé
aussi sa propre résolution 264 (1969) par laquelle il avait reconnu la
cessation du mandat et demandé au Gouvernement sud-africain de se
retirer immédiatement du territoire.

Aucune autre question ne lui ayant été soumise, la Cour devra supposer
que les mesures adoptées par le Conseil de sécurité et l’Assemblée
générale en ce qui concerne la Namibie sont valables et qu'elles ont été
prises conformément à la Charte. La Cour ne doit pas s’arroger des
pouvoirs de contrôle judiciaire quant aux mesures prises par les organes
principaux des Nations Unies sans y avoir été expressément invitée.

Le Pacte de la Société des Nations

Le Pacte a le caractère d'un instrument constitutionnel d’où découlent
les droits et obligations ayant trait au système des mandats ainsi qu'aux
garanties et sauvegardes pour l’accomplissement de la mission sacrée de
civilisation. Le principe formulé à l'article 22 et les dispositions de ce
texte étaient obligatoires pour les Membres de la SdN qui avaient
consenti à exercer la tutelle en qualité de mandataires et au nom de la
Société, dans l'intérêt de la population indigène.

Le Conseil de la SdN a défini le degré d’autorité, de contrôle ou
d'administration que devait exercer le mandataire pour le Sud-Ouest
africain, dans les termes proposés pour la rédaction du mandat par les
Principales Puissances alliées et associées. Le mandat pour le Sud-Ouest
africain a pour objet de réaliser pratiquement — selon les termes définis
par le Conseil — le principe de la mission sacrée de civilisation. Le
mandat est la méthode choisie par les Puissances alliées et associées pour
atteindre cet objectif. Les obligations juridiques énoncées dans le Pacte
ont été traduites et précisées dans le cas particulier de chaque mandat
«suivant le degré de développement du peuple, la situation géographique

93
NAMIBIE (S:-0. AFRICAIN) (OP. IND. PADILLA NERVO) 106

du territoire, ses conditions économiques et toutes autres circonstances
analogues ». Tous les mandats — si différents de nature soient-ils —- ont
un dénominateur commun; ils ont tous été établis pour la même raison, afin
de réaliser pratiquement le principe selon lequel le bien-être et le dévelop-
pement des peuples habitant les territoires en question constituent une
mission sacrée de civilisation.

La mission sacrée n'est pas seulement une notion morale, elle a
également un caractère et une signification juridiques; il s'agit en réalité
d'un principle de droit. Cette conception a été introduite dans le Pacte
après de longues et laborieuses négociations entre les parties au sujet du
règlement de la question coloniale. On a fait observer à ce sujet:

«Il était évident pour tous les intéressés qu'il s'agissait, en ce qui
concerne le traitement des populations indigènes de certaines
régions d'Afrique et d'Asie, de l'adoption d’un principe totalement
différent de celui qui était appliqué jusque-là. D'après ce nouveau
principe, en droit international, c'était la «communauté internatio-
nale organisée » qui devait être responsable du bien-être et du progrès
social de ces populations, garantis par des considérations d'ordre
Juridique et non par des considérations d'ordre purement moral. »

Dans l'opinion individuelle qu'il a jointe à l'avis de la Cour sur le Statut
international du Sud-Ouest africain, sir Arnold McNair a dit:

« |] arrive de temps à autre qu'un groupe de grandes Puissances ou
qu'un nombre important d'Etats grands et petits créent, par un
traité multilatéral, quelque régime ou statut international nouveau,
qui est bientôt accepté et revêt un caractère durable, dépassant les
limites des parties contractantes effectives, et conférant à ce régime
une existence objective. » (C./.J. Recueil 1950, p. 153.)

La notion de mandat — Droits et obligations du mandataire

Voici quelle a été l'opinion émise par la Cour sur cette question:

« Aux termes de l'article 119 du traité de Versailles du 28 juin 1919,
l'Allemagne a renoncé, en faveur des Principales Puissances alliées et
associées, à tous ses droits et titres sur ses possessions d'outre-mer.
Lesdites Puissances, peu de temps avant la signature du traité de paix,
sont convenues de conférer des Mandats sur ces territoires à certains
Etats alliés qui les occupaient déja. Les termes de tous les Mandats
«C» ont été préparés par une commission du Conseil suprême de la
conférence de la paix et approuvés en l'automne de 1919 par les
représentants des Principales Puissances alliées et associées avec une
réserve qui a été retirée par la suite. Tout cela s'est produit avant
que le Pacte n'entre en vigueur et avant que la Société des Nations
ne s'établisse et commence à fonctionner, en janvier 1920. Les

94
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 107

termes de chacun des Mandats ont été définis et confirmés ultérieure-
ment par le Conseil selon l'article 22 du Pacte.

Les principes essentiels du système des Mandats consistent avant
tout dans la reconnaissance de certains droits des peuples des
territoires sous-développés; dans l'établissement d’un régime de
tutelle exercé sur chacun de ces peuples par une nation développée,
en qualité de « Mandataire » et «au nom de la Société des Nations »;
et dans la reconnaissance d’une «mission sacrée de civilisation »
incombant à la Société en tant que communauté internationale
organisée et à ses Etats Membres. Ce système a pour objet reconnu
le bien-être et le développement de ces peuples et il s’assortit de
garanties visant la protection de leurs droits.

Ces caractères sont inhérents au système des Mandats tel que ses
auteurs l'ont conçu et tel qu’il a été confié pour application aux
divers organes de la Société et à ses Etats Membres. Les droits du
Mandataire concernant le territoire sous Mandat et ses habitants se
fondent sur les obligations du Mandataire et ils ne sont, pour ainsi
dire, que de simples instruments lui permettant de remplir ses
obligations. Le fait est que, dans le système des Mandats, chaque
Mandat constitue une institution internationale nouvelle dont
l'objectif principal est de promouvoir «le bien-être et le développe-
ment» des peuples du territoire sous Mandat. » (Sud-Ouest africain,
exceptions préliminaires, arrêt, C.J. Recueil 1962, p. 329.)

Dans l’opinion individuelle mentionnée plus haut, sir Arnold McNair
déclarait:

«Le régime des Mandats me paraît être un cas à fortiori. C’est la
fin d’une guerre universelle qui a fourni l’occasion de ce régime. Les
parties aux traités de paix, dans lesquels a été inséré le Pacte de la
Société des Nations et par lesquels a été instauré le régime, étaient
au nombre de trente. L'intérêt public dépassait de beaucoup les
limites de l’Europe. L'article 22 a proclamé que «le bien-être et le
développement de ces peuples forment une mission sacrée de civilisa-
tion et qu’il convient d’incorporer dans le présent acte des garanties
pour l’accomplissement de cette mission ». La plus grande partie du
monde civilisé a concouru à ouvrir un nouveau chapitre dans
l'existence d’entre quinze et vingt millions d'êtres humains, et cet
article a été l'instrument adopté pour donner suite à leurs désirs.
Selon moi, le nouveau régime institué en application de ce « principe »
contient quelque chose de plus qu’une base purement contractuelle,
et les territoires auxquels il s'applique ont été empreints d’un statut
juridique spécial, destiné à durer autant qu'il ne serait pas modifié
de la manière indiquée à l’article 22. La dissolution de la Société des
Nations a provoqué certaines difficultés mais, comme Je l’expliquerai,
ce sont des difficultés d’ordre mécanique, et la ligne de conduite et

95
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 108

les principes de la nouvelle institution ont survécu au choc des
événements qui se sont déroulés de 1939 a 1946: ils ont méme été
réincarnés dans la Charte, sous le nom de « régime international de
tutelle », avec un regain de vie.» (C./.J. Recueil 1950, p. 154-155; les
italiques sont de nous.)

Un ordre nouveau fondé sur la proposition que «tous les hommes sont
par nature également libres et indépendants» a été solennellement
reconnu dans la loi fondamentale de nombreuses nations, et il est con-
sacré aujourd'hui couramment, sous une forme ou une autre, par une
déclaration, une norme et un «standard » dans la pratique constitution-
nelle des Etats. Il est impossible de se dissimuler que le problème du
statut du territoire du Sud-Ouest africain est le probléme international le
plus explosif du monde d’aprés-guerre; et la question de savoir si /a
politique officielle d'apartheid pratiquée dans le territoire est ou non
compatible avec les principes et les dispositions juridiques énoncées dans
le Pacte, dans le mandat et dans la Charte des Nations Unies, exige une
réponse de la Cour.

Le pouvoir de révocation

On a soutenu que le Pacte de la Société des Nations ne prévoyait
aucun pouvoir de révocation d'un mandat, ni expressément ni implicite-
ment. Pour répondre à cette assertion, on a invoqué au cours de la
présente instance quelques citations. Dans son ouvrage intitulé Mandates
Under the League of Nations, 1930 (p. 440-441), Wright écrivait ce qui suit:

«On n'a pas précisé si la Société pouvait désigner un nouveau
mandataire au cas où l’un des mandataires actuels cesserait d'exercer
ses fonctions. On n'a pas décidé non plus si la Société pouvait
révoquer un mandataire bien que l’on puisse déduire l'existence des
deux pouvoirs du fait que le Pacte stipule que les mandataires
agissent «au nom de la Société», et les membres de la Commission
permanente des mandats ont estimé que ces pouvoirs existaient. En
outre, il semblerait que le mandat d'une nation donnée prendrait
automatiquement fin si le mandataire cessait d'avoir les qualifica-
tions qu'énonce le Pacte, et que la Société serait l'autorité compétente
pour reconnaître ce fait ... Etant donné que les zones soumises à
mandat sont définies dans l’article 22 du Pacte. il semblerait que la
Société, dont la compétence est précisée par le Pacte, ne pourrait pas
retirer à un territoire le statut de territoire sous mandat si ce n'est
en reconnaissant que les conditions prévues n'existent plus dans le
territoire. »

Dans La Société des Nations — Une proposition pratique, Smuts écrivait
ceci:

96
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 109

«En cas d’abus flagrant et prolongé de cette mission, la population
dont il s’agit devrait avoir le droit de s’adresser à la Société pour
qu'il y soit remédié et celle-ci devrait, si le cas se présente, exercer
pleinement son autorité, allant éventuellement jusqu’à révoquer le
mandat pour le confier à un autre Etat si c’est nécessaire. »

On estimait alors que la Société des Nations pouvait révoquer un
mandat si un mandataire commettait une violation fondamentale de son
obligation. L’annexion -— ouverte ou déguisée — était certainement la
violation la plus grave et la plus fondamentale des principes essentiels du
régime des mandats créé, en tant qu’institution internationale, par l’arti-
cle 22 du Pacte.

Conséquences de la dissolution de la Société des Nations

L'article 22 a créé un régime international, le système des mandats, en
vue de donner pratiquement effet aux deux principes suivants: a) celui
de la non-annexion; b) celui d’après lequel le bien-être et le développement
des peuples habitant les territoires sous mandat et non encore capables de
se diriger eux-mêmes forment une « mission sacrée de civilisation». La
création de cette nouvelle institution internationale n’impliquait ni
cession de territoire ni transfert de souveraineté, et le mandataire devait
exercer une fonction d'administration internationale au nom de la
Société des Nations. Le mandat a été établi dans l'intérêt des habitants du
territoire et de l'humanité en général, comme une institution internatio-
nale à laquelle était assigné un but international — une mission sacrée de
civilisation.

Les règles internationales régissant le mandat constituaient pour le
territoire un statut international. Les fonctions en cause avaient un
caractère international de sorte que l'exercice de ces fonctions était
soumis à la surveillance du Conseil de la Société des Nations et à l’obliga-
tion de présenter des rapports annuels.

Les obligations étaient les suivantes: a) administration au titre d'une
«mission sacrée »; b) mécanisme de mise en œuvre, de surveillance et de
contrôle au titre des « garanties pour l’accomplissement de cette mission ».
Ces obligations représentaient l'essence même de la « mission sacrée ». La
liquidation de la Société ne pouvait mettre un terme auxdites obligations
ni aux droits de la population, puisque leur exécution ne dépendait pas de
l'existence de la Société des Nations.

Les dispositions du paragraphe 2 de l’article 80 de la Charte présuppo-
sent que les droits des Etats et des peuples ne deviennent pas caducs par le
simple effet de la dissolution de la Société des Nations.

Dans sa résolution du 18 avril 1946, l’Assemblée de la Société des
Nations a dû reconnaître que la dissolution de la Société mettait fin aux
fonctions de cet organisme mais elle a noté que des principes correspon-
dant à ceux que déclarait l’article 22 du mandat étaient incorporés dans

97
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 110

les chapitres XI, XII et XIII de la Charte des Nations Unies. Au paragra-
phe 4 de cette résolution, les puissances mandataires reconnaissaient
qu’il s’écoulerait un certain temps entre la dissolution de la Société et
Papplication du régime de tutelle, et elles assumaient l’obligation de
continuer néanmoins à administrer dans l’intervalle les territoires sous
mandat en vue du bien-être des peuples intéressés jusqu'à ce que de
nouveaux arrangements soient pris entre elles et les Nations Unies.

L'Assemblée estimait que les mandats demeureraient en vigueur
jusqu’à ce que « de nouveaux arrangements » soient pris au sujet du statut
dés territoires intéressés. Maintenir le statu quo signifiait administrer le
territoire dans le cadre de la mission sacrée de civilisation et présenter des
rapports sur les actes d'administration.

Il y a des raisons décisives de répondre par l'affirmative à la question de
savoir si les fonctions de surveillance de la Société des Nations devaient
être exercées par la nouvelle organisation internationale créée par la
Charte. Les auteurs du Pacte estimaient que, pour assurer effectivement
l’accomplissement de la mission sacrée de civilisation, il importait de
soumettre à une surveillance internationale l'administration des territoires
sous mandat. La nécessité d'une telle surveillance subsiste. On ne saurait
admettre que l'obligation de se soumettre à une surveillance ait disparu
pour la simple raison que l'organe de surveillance prévu dans le système
des mandats a cessé d'exister, alors que les Nations Unies offrent un
autre organe international chargé de fonctions de surveillance analogues.

Le paragraphe 1 de l’article 80 de la Charte a pour objet de garantir
les droits des peuples des territoires sous mandat jusqu'à la conclusion
d'accords de tutelle, mais les droits de ces peuples ne sauraient être
effectivement garantis sans une surveillance internationale et sans l’obliga-
tion d'adresser des rapports à un organe de surveillance.

La résolution de l’Assemblée de la Société des Nations du 18 avril
1946 présuppose la prise en charge par les Nations Unies des fonctions
de surveillance exercées par la Société des Nations; l'Assemblée générale
a la compétence que les dispositions de l'article 10 de la Charte lui
confèrent et elle est fondée en droit à exercer de telles fonctions.

Le 31 janvier 1923, le Conseil de la Société avait adopté certaines
régles d’après lesquelles les gouvernements mandataires devaient trans-
mettre des pétitions. Le droit ainsi acquis par les habitants du Sud-Ouest
africain est maintenu par le paragraphe | de l’article 80 de la Charte.
L'envoi et l'examen de pétitions font partie de la surveillance et les
pétitions doivent être transmises par le Gouvernement sud-africain à
PAssemblée générale qui est fondée en droit à les examiner.

A sa dernière séance, le 18 avril 1946, la Société des Nations a adopté
une résolution relative au système des mandats, résolution dont j'ai déjà
fait mention et dont les deux derniers paragraphes se lisent comme suit:

«{L’Assemblée:] 3. Reconnaît que la dissolution de la Société
des Nations mettra fin à ses fonctions en ce qui concerne les terri-

98
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 111

toires sous mandat, mais note que des principes correspondant 4
ceux que déclare l’article 22 du Pacte sont incorporés dans les
chapitres XI, XII et XIII de la Charte des Nations Unies;

4. Note que les Membres de la Société administrant actuellement
des territoires sous mandat ont exprimé leur intention de continuer
à les administrer en vue du bien-être et du développement des peuples
intéressés, conformément aux obligations contenues dans les divers
mandats, jusqu’a ce que de nouveaux arrangements soient pris entre
les Nations Unies et les diverses Puissances mandataires. »

EFFET DE LA RESOLUTION 2145 (XXI) DE L’ASSEMBLEE GENERALE
DES NATIONS UNIES ET DES RESOLUTIONS DU CONSEIL DE SECURITE

Le principe de non-discrimination

La Charte a confié à l'Organisation des Nations Unies et à l’Assemblée
générale certaines tâches spéciales, notamment celles d’«encourager le
respect des droits de l’homme et des libertés fondamentales pour tous,
sans distinction de race...» (art. 76 c) et art. |, par. 3). L'Assemblée
générale a compétence eu égard à l'interprétation de la Charte et elle a
le pouvoir d’adopter des recommandations qui, en matière de discrimina-
tion raciale, se sont transformées en principes ou «standards » générale-
ment acceptés sur le plan international.

Le principe de la non-discrimination à raison de la race ou de la
couleur a une grande importance pour le maintien de la paix inter-
nationale et l'Organisation a le devoir de veiller à ce que tous les Etats,
même ceux qui n'en sont pas membres, agissent conformément aux
principes de l’article 2 de la Charte en vue d'atteindre les objectifs énoncés
à l’article premier et notamment de développer et d'encourager le respect
des droits de l’homme et des libertés fondamentales pour tous, sans
discrimination raciale (art. 1, par. 3).

La portée des recommandations de l Assemblée générale

Personne ne conteste que l’Assemblée générale a le pouvoir de discuter
de questions comme la discrimination raciale d’une façon générale et que
tel est plus particulièrement le cas lorsque cette discrimination se produit
dans un territoire sous mandat jouissant d’un statut international et
lorsqu'il s’agit d’une institution ou d’un régime relevant de la compétence
de l’Assemblée générale. La Cour internationale est guidée par son
Statut et son Règlement, mais même les fonctions et pouvoirs qui lui
sont attribués peuvent être discutés par l’Assemblée générale, laquelle
peut adresser des recommandations à ce sujet aux Membres des Nations

99
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 112

Unies et proposer ou trouver des moyens auxiliaires de détermination
des régles de droit applicables par la Cour.

Les recommandations nombreuses et quasi unanimes concernant
Papartheid et la discrimination raciale s’adressaient aux Membres des
des Nations Unies et non aux membres de la Cour, mais Ja Cour ne
saurait ignorer ou minimiser leur importance primordiale et leur très
grande pertinence en l'espèce. L'idée qu’il faut s'intéresser aux popula-
tions, reconnaître le rôle de l'homme du commun et veiller tout particu-
lièrement aux peuples « non encore capables de se diriger eux-mêmes dans
les conditions particulièrement difficiles du monde moderne» est celle
qui a inspiré les auteurs du Pacte et qui est à la base du mandat.

S'agissant d'interpréter le mandat dans son esprit et dans sa lettre, on
ne doit pas considérer que la dissolution ou la liquidation de la Société des
Nations présente une importance de caractère permanent, puisque le
mandat a survécu. Mais pour en interpréter les termes et l’esprit, il
importe de ne pas oublier que cette interprétation a lieu aujourd’hui,
que la Cour siège en 197] et non en 1920 et que la communauté interna-
tionale d’aujourd’hui — l'Organisation des Nations Unies — a le droit
et le devoir de veiller à l’accomplissement de la mission sacrée de civili-
sation. C’est pour cette raison et à cet effet que l’Assemblée générale a
adopté de nombreuses résolutions qui sont pertinentes et qui revêtent la
plus grande importance pour l'examen de l'affaire du Sud-Ouest afri-
cain.

C’est donc dans l'exercice de ses droits et de ses devoirs que, par ses
résolutions, l'Assemblée générale a porté un jugement sur l'application de
la politique officielle de discrimination raciale dans le territoire sous
mandat et qu'elle a reconnu l'existence des règles et des «standards »
auxquels le défendeur contrevient par sa politique d’apartheid violant les
obligations du mandat, obligations qui, loin d’être inopérantes, sont
actives et en vigueur, tout comme demeurent en vigueur aussi, loin d’être
inopérants, les droits des populations du territoire bénéficiaires desdites
obligations.

Une fois accepté et approuvé par l’Assemblée générale, l’avis de 1950
est devenu «loi reconnue par les Nations Unies » (sir Hersch Lauterpacht,
Admissibilité de l'audition de pétitionnaires par le Comité du Sud-Ouest
africain, C.I.J. Recueil 1956, p. 46).

En vertu des instruments internationaux applicables, l’Assemblée
générale avait à jouer plusieurs rôles distincts au sujet de ia Namibie,
et son action en l'occurrence trouve son fondement dans tous ces rôles
pris soit séparément soit ensemble. L'Assemblée générale a agi: en
qualité d’organe de surveillance du mandat pour le Sud-Ouest africain;
comme seul organe de la communauté internationale chargé de veiller à
l’accomplissement des obligations et de la mission sacrée assumées à
l’égard du peuple et du territoire de la Namibie; comme organe principa-
lement intéressé au sort des territoires non autonomes et des territoires
sous tutelle.

100
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 113

Dans la mesure où la résolution 2145 (XXI) a été adoptée par l’Assem-
blée générale en qualité d’organe de surveillance et de partie aux relations
contractuelles avec l’Afrique du Sud découlant du mandat, cette résolu-
tion est constitutionnellement valabie par elle-même et a donc des effets
juridiques. De plus, lorsque l’Assemblée générale a décidé que le mandat
était terminé et que l'Afrique du Sud n'avait aucun autre droit d'adminis-
trer le territoire, elle a adopté un texte qui, en plus du dispositif qu'il
renfermait, présentait le caractère d’une déclaration. Les cent quatorze
Membres de l’Assemblée générale qui ont voté en faveur de la résolution
2145 (XXI) et les trois gouvernements qui se sont abstenus ont tous re-
connu que l’Afrique du Sud avait failli à ses obligations en ce qui concerne
Padministration du territoire, à son obligation d’assurer le bien-être moral
et matériel et la sécurité des populations indigènes et avait, en fait,
dénoncé le mandat. Dans ces conditions, l'Assemblée générale, de toute
évidence, se devait de ne pas rester passive et de proclamer ce qui était
manifeste en fait et en droit.

Ce n’est pas parce que d’une façon générale les activités de l’Assemblée
générale se traduisent surtout par des recommandations que l’Assemblée
générale ne peut agir, dans une situation où elle est partie à une relation
contractuelle, en sa qualité de partie, ou qu’elle ne doit pas agir comme
elle l’a fait en adoptant sa résolution 2145 (XXI), dans le cas d’un terri-
toire sous responsabilité internationale, à l'égard duquel aucune souve-
raineté étatique ne s’interpose entre elle et le territoire.

Au cours des vingt-cinq dernières années, un nombre important de
mesures et d'initiatives très diverses de l'Organisation des Nations Unies
visant à réaliser les buts et les principes de la Charte ont trouvé leur
expression dans des résolutions de l’Assemblée générale adoptées dans le
cadre général du chapitre IV de la Charte. Ces résolutions ont conféré à
divers organes subsidiaires une vaste gamme de fonctions opérationnelles.

La légalité de ces résolutions et de nombreuses autres mesures ou
initiatives prises par l’Assemblée générale ne dépendait pas de l'existence
d'une disposition précise du chapitre IV de la Charte, réglant chaque cas
d'espèce. En effet l’Assemblée générale est l'organe des Nations Unies qui
est compétent afin d’agir au nom de l'Organisation pour des questions
très variées et, lorsqu’elle le fait, c’est l'Organisation des Nations Unies
elle-même qui agit. Il en va particulièrement ainsi pour les questions
économiques et sociales et les problèmes concernant la tutelle, les terri-
toires non autonomes, l'administration et les finances ainsi que les mesures
qui doivent être prises en vertu de la Charte des Nations Unies et qui ne
relèvent pas de la compétence spéciale du Conseil de sécurité.

En l'occurrence, le Conseil de sécurité ne s’est pas borné à donner son
appui aux décisions de l’Assemblée générale; il les a aussi faites siennes.
Par sa résolution 264 (1969), le Conseil a reconnu que le mandat avait
pris fin et que l’Assemblée générale assumait directement la responsabilité

101
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 114

du territoire; il a indiqué aussi que la présence continue de l'Afrique du
Sud en Namibie était légale, et a demandé au Gouvernement sud-africain
de retirer immédiatement son administration du territoire. Le Conseil de
sécurité a en outre réaffirmé, dans ses résolutions 269 (1969), 276 (1970) et
283 (1970), qu’il approuvait les décisions de l’Assemblée générale. Dans
la mesure où la résolution 2145 (XXI) de l’Assemblée générale peut être
considérée comme une recommandation du Conseil de sécurité, elle a
revêtu toute son efficacité à partir du moment où le Conseil l’a reprise
à son compte.

II est indéniable que l’action conjointe des deux principaux organes à
l'égard de la Namibie ne peut être contestée dans son efficacité ni sur le
plan constitutionnel ni sur le plan juridique.

La Cour avait déjà dit en 1950 et a réaffirmé dans son arrêt de 1962 que
«rien ne permet de conserver les droits dérivés du mandat tout en répu-
diant les obligations qui en découlent » (C.Z.J. Recueil 1950, p. 133).

On s’est accordé à reconnaître que l'Assemblée générale avait le devoir
d’agir en fonction de sa propre évaluation de la situation telle qu’elle
était clairement résumée dans le préambule de la résolution pertinente.

Dans deux résolutions adoptées à l’unanimité en 1968, le Conseil de
sécurité a pris note de la décision de l’Assemblée générale de mettre fin
au mandat et en a tenu compte. Dans quatre autres résolutions adoptées
en 1969 et 1970, le Conseil de sécurité a reconnu que l’Assemblée générale
avait mis fin au mandat, décidé que la présence continue de l’Afrique du
Sud en Namibie était illégale, demandé à Afrique du Sud de retirer son
administration du territoire, condamné énergiquement l'Afrique du Sud
pour son refus de le faire et déclaré que toutes les mesures prises par
l'Afrique du Sud au nom de la Namibie, ou en ce qui la concerne étaient
illégales et invalides.

A mon avis, il est incontestable que la résolution 2145 (XXI) de PAs-
semblée générale est valable et que la résolution 276 (1970) du Conseil
de sécurité l’est aussi. De plus, l'effet combiné des résolutions de ces deux
organes principaux des Nations Unie justifie la validité de la cessation du
mandat sud-africain sur la Namibie et donne un caractère d’illégalité au
maintien de la présence sud-africaine dans ce territoire.

La Namibie est et demeure une responsabilité internationale et si cette
dernière a été auparavant exercée par l’intermédiaire du Gouvernement
sud-africain, elle n’en représentait pas moins à tout. moment l'exercice
dune autorité internationale plutôt que celle d’une souveraineté parti-
culière. Un autre aspect de cette prémisse est que le peuple et le territoire
de la Namibie jouissent depuis cinquante ans d’un statut international
propre, puisqu'ils ne sont pas placés sous la souveraineté d’un Etat quel-
conque mais sous l’autorité et la protection générale de la communauté
internationale, représentée depuis 1946 par l'Organisation des Nations
Unies.

Ni PAfrique du Sud ni l'Organisation des Nations Unies n’ont joui de

102.
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 115

droits en Namibie à d’autres fins que de protéger les droits et intérêts du
peuple du territoire. En effet, le mandat n'a conféré aucun droit de
propriété ou de souveraineté ni aucun droit permanent; il visait seule-
ment à octroyer conditionnellement des pouvoirs en vue de la réalisation
d'un objectif — non en faveur du mandataire, mais en faveur d’un tiers,
le peuple et le territoire de la Namibie — lesdits pouvoirs devant expirer
dès que l'objectif serait atteint.

L'Assemblée générale des Nations Unies a adopté le 24 octobre 1970
la résolution 2625 (XXV) qui contient une déclaration relative aux prin-
cipes du droit international touchant les relations amicales et la coopéra-
tion entre les Etats conformément à la Charte des Nations Unies. La
déclaration prévoit notamment, au sixième alinéa de la partie intitulée
Le principe de l'égalité de droits des peuples et de leur droit à disposer
d'eux-mêmes:

« Le territoire d’une colonie ou d’un autre territoire non autonome
possède, en vertu de la Charte, un statut séparé et distinct de celui du
territoire de l'Etat qui l’administre; ce statut séparé et distinct en
vertu de la Charte existe aussi longtemps que le peuple de la colonie
ou du territoire non autonome n’exerce pas son droit à disposer de
lui-même conformément à la Charte des Nations Unies et, plus
particulièrement, à ses buts et principes.»

Dans cette déclaration, l'Assemblée générale a également proclamé:

«Les principes de la Charte qui sont inscrits dans la présente
Déclaration constituent des principes fondamentaux du droit inter-
national »

et a demandé en conséquence à tous les Etats

«de s'inspirer de ces principes dans leur conduite internationale et
de développer leurs relations mutuelles sur la base du respect rigou-
reux desdits principes. » (Déclaration, ibid., dispositions générales,
par. 3.)

Validité

Les Nations Unies avaient une raison valable de procéder à la révo-
cation. Dans la résolution 2145 (XXI) l’Assemblée générale a invoqué
divers motifs à l’appui de sa décision et certains d’entre eux au moins
sont d’un caractère tel que leur validité peut être prouvée sans qu’il soit
nécessaire d'examiner des questions de fait.

Dans le dispositif de la résolution 2145 (XXI) l'Assemblée générale a,
entre autres,

i) réaffirmé le droit inaliénable du peuple du Sud-Ouest africain à
l’autodétermination, à la liberté et à l'indépendance:

103
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 116

ii) réaffirmé que le Sud-Ouest africain est un territoire qui a un statut
international qu'il devra conserver jusqu’à ce qu’il accède à l’indé-
pendance;

iii) déclaré que l'Afrique du Sud a failli à ses obligations en ce qui con-
cerne le territoire et qu'elle a dénoncé le mandat;

iv) décidé que le mandat confié à Sa Majesté britannique pour être exercé
en son nom par le Gouvernement de l'Union sud-africaine est donc
terminé; que l'Afrique du Sud n’a aucun autre droit d’administrer le
territoire, et que désormais le Sud-Ouest africain relève directement
de la responsabilité de l'Organisation des Nations Unies;

v) résolu de s'acquitter de cette responsabilité à l'égard du Sud-Ouest
africain;

vi) créé un comité spécial chargé de recommander des dispositions
d’ordre pratique pour l'administration du Sud-Ouest africain, afin
de permettre au peuple du territoire d’exercer son droit à l’auto-
détermination et d'accéder à l'indépendance:

vil) invité le Gouvernement sud-africain à s'abstenir et à se désister
immédiatement de toute action qui de quelque manière que ce soit
modifierait ou tendrait à modifier le statut international actuel du
Sud-Ouest africain;

vii) appelé l'attention du Conseil de sécurité sur la résolution, et

ix) prié tous les Etats de prêter sans réserve leur concours et d’aider à
Pexécution de la résolution.

Pour appuyer les décisions prises par l’Assemblée générale, le Conseil
de sécurité a confirmé les principes énoncés dans la résolution 2145 (XXI)
de l'Assemblée générale et a adopté les résolutions 245, 246 (1968); 264,
269 (1969); 276, 283 et 284 (1970). Dans ces résolutions le Conseil de
sécurité, ayant reconnu que l'Assemblée générale avait mis fin au mandat
de l’Afrique du Sud sur la Namibie et assumait la responsabilité directe
du territoire jusqu’à son indépendance, a demandé au Gouvernement
sud-africain de retirer immédiatement son administration du territoire
{résolution 264 de 1969, réaffirmée dans des résolutions ultérieures).

La requête pour avis consultatif a été formulée dans la résolution
284 (1970). Par cette résolution le Conseil de sécurité a réaffirmé la res-
ponsabilité spéciale de Organisation des Nations Unies en ce qui con-
cerne le territoire et le peuple de la Namibie, rappelé la résolution 276
et décidé de soumettre la question à la Cour internationale de Justice
pour avis consultatif.

Dans la résolution 276 le Conseil de sécurité, ayant réaffirmé la résolu-
tion 2145 (XXI) de l’Assemblée générale par laquelle les Nations Unies
avaient décidé de mettre fin au mandat sur le Sud-Ouest africain et
assumaient la responsabilité directe du territoire jusqu’à son indépen-
dance, a réaffirmé sa propre résolution 264 (1969) dans laquelle il avait
reconnu la cessation du mandat et demandé au Gouvernement sud-afri-

104
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 117

cain de retirer immédiatement son administration du territoire. Ni le
Conseil de sécurité ni l’Assemblée générale n’ont prié la Cour de donner
son avis sur la validité juridique de l’action entreprise ou des résolutions
adoptées par eux.

Les principes de la Charte dont l’Assemblée générale et le Conseil de
sécurité se sont inspirés en menant leur action ont été développés dans
la déclaration des Nations Unies relative aux principes du droit inter-
national touchant les relations amicales et la coopération entre les Etats
conformément à la Charte des Nations Unies, déclaration que l’Assem-
blée générale a adoptée à l'unanimité le 24 octobre 1970.

Le premier argument que le Gouvernement sud-africain invoque pour
contester la validité formelle des résolutions du Conseil de sécurité en
général est fondé sur la composition du Conseil et a trait à la représen-
tation de la Chine — la « République de Chine », comme elle est appelée à
l'article 23, paragraphe |, de la Charte. C’est le Gouvernement de la
Chine nationaliste qui occupe le siège permanent de la Chine depuis la
création des Nations Unies. L'Afrique du Sud pour sa part a toujours
considéré le Gouvernement nationaliste comme le gouvernement légitime
de la Chine. S'agissant du droit de représentation de deux gouvernements
rivaux d’un Etat Membre, c’est manifestement à l'organe compétent des
Nations Unies, en l’espèce à l’Assemblée générale, qu'il appartient de
trancher la question. Jusqu'à présent, aucune modification n’est inter-
venue dans la représentation de la Chine aux Nations Unies. En con-
séquence cette objection quant à la validité des résolutions du Conseil de
sécurité devrait être repoussée.

Le Gouvernement sud-africain prétend que le Conseil de sécurité n’a
pas agi conformément à la procédure définie à l’article 27, paragraphe 3,
de la Charte, lorsqu'il a adopté les diverses résolutions relatives à la
question dont la Cour est aujourd’hui saisie, et qu'en conséquence toutes
ces résolutions sont nulles et de nul effet. La résolution 284 (1970), où
est formulée la requête pour avis consultatif qui est à l’origine de la
présente instance, a été adoptée en dépit de l’abstention de trois membres
dont deux étaient des membres permanents. La résolution 276 (1970) a
été, de même, adoptée en dépit de l’abstention de deux membres per-
manents et, lors d’un vote précédent sur un membre de phrase figurant
dans le projet de résolution, ce membre de phrase a été conservé malgré
labstention de quatre membres dont trois étaient des membres perma-
nents. Ces votes ne sauraient toutefois être considérés comme irréguliers
et partant les résolutions comme nulles, car une pratique déjà ancienne du
Conseil de sécurité, qui remonte à 1950, a interprété les dispositions de
Particle 27, paragraphe 3, en sorte que l’abstention d’un ou de plusieurs
membres permanents n’a pas le même effet qu’un vote négatif. En outre
il est généralement admis que l’absence d'un membre permanent à une
séance du Conseil de sécurité n'empêche pas l’adoption de décisions qui
sont valables, même si elles se rapportent à des questions de fond. La
nouvelle procédure, en ce qui concerne les votes au Conseil de sécurité,

105
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 118

a été suivie sans que l’Assemblée générale élève la moindre objection.

L'article 32 de la Charte, que le Gouvernement sud-africain invoque,
fait de l’existence d’un différend auquel l'Etat non membre du Conseil
de sécurité est partie la condition nécessaire du droit pour cet Etat de
participer, sans droit de vote, aux discussions relatives à ce différend. La
résolution 284 (1970) du Conseil de sécurité n’a pas pour objet de régler un
différend entre Etats; elle se réfère à une situation, à savoir la ques-
tion de la Namibie, et aux responsabilités que les Nations Unies
ont assumées en 1966 (résolution 2145 (XXT)) au regard de ce territoire
et de ses habitants. L’article 32 de la Charte n’était donc pas applicable.
Encore qu’en adoptant la résolution 276 (1970) le Conseil ait visé très
précisément à obtenir le retrait des autorités sud-africaines de la Namibie,
son intention était aussi de renforcer la paix et la sécurité internationales
et de réduire la tension existante. Comme ce qui était en cause n’était
pas un différend entre Etats, mais une situation qui concernait les Nations
Unies en tant que telles, le Conseil de sécurité n’était aucunement tenu
d'inviter l’Afrique du Sud à participer, sans droit de vote, aux discussions
qui ont précédé l’adoption de ladite résolution.

L'article 24 de la Charte constitue le fondement juridique de la résolu-
tion 276 (1970) du Conseil de sécurité. Cet article confère au Conseil
non seulement les pouvoirs spécifiques énoncés aux chapitres VI, VII,
VIII et XII, mais aussi des pouvoirs généraux, compatibles avec les
objectifs et les principes des Nations Unies. En ce qui concerne l’inter-
prétation de l’article 24 de la Charte, il est dit dans le traité publié en
1969 par Goodrich, Hambro et Simons, et intitulé Charter of the United
Nations: «Aux termes de l’article 24, paragraphe 2, les pouvoirs spéci-
fiques accordés au Conseil de sécurité sont définis aux chapitres VI, VII,
VIII et XII de la Charte. Cette affirmation souléve la question de savoir
si ces pouvoirs sont les seuls que détienne le Conseil ou s’il peut en
exercer d’autres, compatibles avec les buts et les principes de la Charte,
qui lui sont nécessaires pour s’acquitter de ses responsabilités. C’est
cette dernière interprétation, plus libérale, qui a été généralement acceptée. »
(P. 204.) Les objections formulées par le Gouvernement sud-africain à
l'encontre de la validité intrinsèque de la résolution 276 (1970) du Conseil
de sécurité devraient être écartées.

Les quatre premiers paragraphes du dispositif de la résolution s’adres-
sent en premier lieu à l’Afrique du Sud. Tous, et notamment le paragraphe
2, énoncent des conclusions importantes qui lient cet Etat sur le plan juri-
dique. Ji lui est donc fait obligation, en vertu de l’article 25 de la Charte,
de modifier son comportement à propos de la Namibie, conformément
aux décisions du Conseil de sécurité. La présence continue des autorités
sud-africaines en Namibie étant illégale, toutes les mesures prises par
elles au nom de ce territoire, ou en ce qui le concerne, après la cessation
du mandat sont illégales et nulles. Cette conclusion a aussi force

106
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 119

d’obligation pour tous les Etats Membres des Nations Unies autres que
l'Afrique du Sud.

CONSEQUENCES JURIDIQUES POUR L'AFRIQUE DU SUD, POUR LES AUTRES
ETATS MEMBRES DES NATIONS UNIES ET POUR LES ETATS NON MEMBRES

Il convient de signaler que tant qu'elle maintient sa présence illégale
en Namibie l'Afrique du Sud a en droit international certaines obliga-
tions vis-à-vis de ce territoire et de sa population. Ces obligations sont
pour la plupart les mêmes que celles qui incombaient à l'Afrique du Sud
avant la cessation du mandat. C’est ainsi qu’elle a l'obligation d'accroître
régulièrement le bien-être des peuples du territoire et d'assurer leur dé-
veloppement conformément à l'article 22 du Pacte de la Société des
Nations et au mandat pour le Sud-Ouest africain. L'Afrique du Sud a
de même l'obligation d’agir conformément à la déclaration relative aux
territoires non autonomes qui constitue le chapitre XI de la Charte des
Nations Unies. Sous quelques régime que ce soit, les droits de l’homme
doivent être respectés en Namibie comme ailleurs.

Le Gouvernement sud-africain ayant échoué dans ses tentatives
d’annexion du territoire sous mandat devant la vive opposition des
Nations Unies, ayant par ailleurs catégoriquement refusé de placer le
territoire sous tutelle, a néanmoins déclaré à plusieurs reprises qu'il
maintiendrait le statu quo et qu'il continuerait à administrer le territoire
dans l'esprit du mandat en vigueur.

Parmi les règles internationales qui s'imposent à l'administration du
territoire international de la Namibie figurent les déclarations et réso-
lutions officielles des organes principaux des Nations Unies, qui repré-
sentent des interprétations et applications généralement acceptées des
dispositions de la Charte, qu'elles soient d'application générale ou
qu'elles visent expressément la situation de la Namibie.

La conséquence juridique pour l’Afrique du Sud du maintien de sa
présence illégale en Namibie est donc que cette présence constitue un
acte internationalement illicite et une violation d obligations juridiques
internationales auxquelles l'Afrique du Sud est tenue non seulement vis-
à-vis des Nations Unies mais aussi vis-à-vis du peuple et du territoire de
la Namibie.

En vertu de l’article 25 de la Charte des Nations Unies, tous les Etats
doivent se conformer aux résolutions du Conseil de sécurité et, aux
termes de l'article 2, paragraphe 5, de la Charte, ils doivent assister
l'Organisation des Nations Unies dans toute action entreprise par elle
conformément aux dispositions de la Charte. Les Etats ont l'obligation
d’aider l'Organisation des Nations Unies à obtenir que l'administration
sud-africaine se rerire de la Namibie et à permettre au peuple namibien

107
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 120

d'exercer librement et effectivement son droit à l’autodétermination et à
l'indépendance. Depuis la fin du mandat de l'Afrique du Sud sur la
Namibie, les Etats doivent s’abstenir de nouer ou d’entretenir des relations
quelconques avec la Namibie par le truchement du Gouvernement sud-
africain ou de l’administration sud-africaine illégale du territoire.

Il est du devoir de tous les Membres des Nations Unies:

de reconnaître aux Nations Unies le pouvoir d’administrer le territoire
de la Namibie;

de reconnaître le droit inaliénable du peuple namibien à l’autodétermi-
nation et à l'indépendance;

d’agir, tant conjointement que séparément, en coopération avec l’Orga-
nisation des Nations Unies (art. 56) en vue d’atteindre les buts énoncés
à l’article 55 de la Charte;

d’accepter et d'appliquer les décisions qui ont été prises ou qui pourront
être prises par le Conseil de sécurité conformément à la Charte (art. 25),
telles que les mesures indiquées dans la résolution 283 (1970).

Tous les Etats ont l'obligation de ne pas reconnaître la présence de
l'Afrique du Sud en Namibie en violation de la résolution 276 (1970) du
Conseil de sécurité et de la résolution 2145 (XXI) de l’Assemblée générale.

Plébiscite

La position du Gouvernement sud-africain au sujet du Sud-Ouest
africain a toujours été parfaitement claire et conséquente: ce gouverne-
ment considère que le territoire forme une partie intégrante de l’Afrique
du Sud, que l’annexion a été réalisée en fait et il entend ne jamais renoncer
au territoire.

Le 4 novembre 1946, pendant la première session de l’Assemblée
générale des Nations Unies, tenue à Lake Success, à la quatorzième
séance de la Quatrième Commission, le maréchal Smuts a fait une décla-
ration relative au territoire sous mandat du Sud-Ouest africain (doc. des
Nations Unies A/C.4/41). Il a rappelé qu’au cours de la première guerre
mondiale le président Wilson et d’autres porte-parole des Alliés avaient
proclamé le droit des peuples à disposer d’eux-mémes, ce qui excluait
pour la conférence de la paix toute possibilité d'accepter des annexions de
territoires sous aucune forme; que le Sud-Ouest africain faisait à un tel
degré partie intégrante de l’Afrique du Sud, territorialement aussi bien
que démographiquement, qu’il avait fallu créer un type particulier de
mandat pour répondre aux nécessités de la situation; que le Sud-Ouest
africain étant limitrophe de l'Union sud-africaine et sa population étant
ethniquement apparentée à celle du reste de l’Afrique du Sud, PÜnion
sud-africaine avait un légitime intérêt à obtenir l’annexion de ce territoire.
Le président Wilson avait compris — a poursuivi le maréchal Smuts —
que l’avenir du Sud-Ouest africain était lié à son rattachement à l’Union.

108
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 121

«Actuellement [1946], le Sud-Ouest africain est si étroitement
intégré dans l'Union qu'une mesure officielle de rattachement serait
nécessaire, surtout pour éliminer les doutes et, de cette façon,
attirer les capitaux, encourager l'initiative individuelle et rendre
superflu un régime fiscal distinct. Le rattachement donnerait ainsi
aux habitants du territoire tous les avantages dont jouit la population
de l’Union.

L'intégration du Sud-Ouest africain à l'Union pourrait être le
résultat d’une évolution qui a pris de nombreuses années, mais ce
serait un phénomène aussi inévitable que la réunion du Pays de
Galles et de Ecosse à l'Angleterre, du Texas et de la Louisiane à
la Fédération américaine, et de la Sibérie orientale à la Russie. A
l'heure actuelle [1946], le Sud-Ouest africain forme partie intégrante
de l’Union sud-africaine au point de vue géographique, ethnique,
stratégique et économique. L'intégration du Sud-Ouest africain à
l'Union sud-africaine serait essentiellement la reconnaissance
officielle d'une unité qui existe déjà. » (Documents officiels de l’As-
semblée générale, Quatrième Commission, 14° séance, 4 novembre
1946; les italiques sont de nous.)

A partir de là, l'Afrique du Sud a revendiqué la souveraineté sur le
territoire sous mandat; elle a ouvertement déclaré qu'elle violait et
refusait de reconnaître le principe de non-annexion énoncé par la con-
férence de la paix de Versailles. L'annexion avouée était alors, et est
encore actuellement, irrégulière et inadmissible.

L'Afrique du Sud reconnaît que le principe essentiel énoncé dans le
Pacte et l’objet fondamental du système des mandats ont été violés, et
que ce principe n'est actuellement ni admis ni reconnu comme possédant
une valeur quelconque ou comme applicable à la Namibie. Cet aveu,
ainsi que la violation d’autres obligations incombant au mandataire,
sont parmi les raisons décisives dont Assemblée générale a tenu compte
pour déclarer que le mandat avait pris fin, et justifient la résolution
2145 (XXI).

A l'audience du 15 mars 1971, le représentant de l’Afrique du Sud
déclarait :

«En liaison avec la conclusion que nous avons présentée dans
linstance antérieure et selon laquelle le mandat est tout entier
devenu caduc, ainsi que les obligations qu’il prévoyait, le Président
a posé la question suivante: «A quel titre le Gouvernement sud-
africain prétend-il continuer à administrer la Namibie?» Notre
réponse est la suivante:

L'Afrique du Sud a conquis le territoire par la force des armes
en 1915 et l’a administré sous un régime militaire jusqu’à la fin de la
guerre.

109
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 122

A partir de 1915 le Sud-Ouest africain s’est inévitablement intégré
de plus en plus à la République sud-africaine.

Etant donné ces antécédents historiques, le Gouvernement sud-
africain estime qu’étant admise la caducité du mandat, il aurait le
droit d’administrer le territoire grâce au jeu d’une série de facteurs
qui sont: a) la conquête initiale, b) une occupation prolongée, c) le
maintien de la mission sacrée confiée et acceptée en 1920, d) le fait
que son administration s’exerce au profit des habitants du territoire
et qu’elle est voulue par eux. Dans ces conditions, le Gouvernement
sud-africain ne saurait considérer qu’un Etat ou une organisation
puisse avoir un meilleur titre à administrer le territoire. » (Les itali-
ques sont de nous.)

L'idée d’un plébiscite est totalement étrangère à la question posée par le
Conseil de sécurité aux fins de l’avis consultatif de la Cour. L’organisation
d’un plébiscite est une question politique qui doit être tranchée par l’Orga-
nisation des Nations Unies, soit à l’Assemblée générale, soit au Conseil de
sécurité. Le point soulevé par l'Afrique du Sud peut être écarté sommaire-
ment comme n'étant pas pertinent et ne rentrant pas dans le cadre de la
question à laquelle la Cour a été priée de répondre. Les problèmes de la
non-annexion, de l’apartheid et de l'indépendance ne sont même pas
mentionnés comme pouvant faire l’objet d’un plébiscite. Il convient, bien
entendu, de rejeter la requête tendant à ce que la Cour surveille ’accom-
plissement d’un acte politique qui serait du ressort de l’Assemblée
générale ou du Conseil de sécurité. La Cour a fort justement répondu
qu'elle «ne saurait retenir cette proposition ». A ce sujet, je souscris tout
particulièrement à cette observation de la Cour:

« La Cour ayant conclu qu’un complément de preuve n’est pas
nécessaire, qu’il a été valablement mis fin au mandat, qu’en consé-
quence la présence de l’Afrique du Sud en Namibie est illégale et que
toutes les mesures prises par elle au nom de la Namibie ou en ce
qui la concerne sont iliégales et nulles, elle ne saurait retenir cette
proposition. »

Compte tenu des actes et des intentions de l’Afrique du Sud à Pégard du
territoire de la Namibie, il est évident qu’une telle requête n’a d’autre
objet que d’obtenir la reconnaissance d’une conquête, d’une intégration et
d’une annexion qui sont déjà choses faites. Le statut du Sud-Ouest
africain a donc été modifié de facto unilatéralement et illégalement. Il y
a vingt-cinq ans, une demande d’annexion, fondée sur les prétendus
résultats d’un plébiscite que le maréchal Smuts avait soumis à l’Assem-
blée générale, fut rejetée. La majorité des délégations estimaient et ont
déclaré que l’esprit de la Charte ne trouverait une expression constructive
ni dans Pune ni dans l’autre des deux solutions proposées par l’Union
sud-africaine: l’incorporation ou le maintien de la situation en vigueur sans

110
NAMIBIE (S.-O, AFRICAIN) (OP. IND. PADILLA NERVO) 123

la surveillance des Nations Unies. On a dit à l’époque que la proposition
de l’Union sud-africaine constituerait un pas en arrière pouvant mettre
en péril les tendances progressistes de la Charte et les aspirations légitimes
de la moitié de la population du monde, dans les territoires non auto-
nomes.

LE PRINCIPE DE NON-ANNEXION

L'un des grands principes qui a inspiré un instrument international
comme le Pacte et lui a donné un esprit nouveau est le principe de non-
annexion, noble idée destinée à empêcher les puissances militaires de
profiter de la situation créée par la guerre, de revendiquer par droit de
conquête la souveraineté ou la propriété de peuples et de territoires
autrefois soumis au régime colonial ou de tirer parti de leur victoire ou de
la supériorité de leurs forces. Ces idées nouvelles devaient jouer un rôle
dans l’organisation d’un ordre mondial nouveau, qui permettrait aux
peuples arriérés de tous les continents de s'affranchir des chaînes tradi-
tionnelles de l'esclavage et du travail forcé et de ne plus servir de proie à
des maîtres avides. Ces idées, principes et notions d’une grande noblesse
que le Pacte consacrait, ne devaient pas vivre d’une existence précaire ou
temporaire, ni dépendre du sort aléatoire d’un organisme particulier ou
d’une organisation internationale immuable. Ils devaient survivre et conti-
nuer à guider l’action politique des gouvernements et le comportement
moral des hommes. Ils devaient subsister et durer même si les structures
sociales et les formes juridiques évoluaient et se modifiaient avec le temps
dans un monde en voie de perpétuelle transformation. Or, dans la
pratique, et à tous égards, l'Afrique du Sud n’en a pas moins bel et bien
annexé le territoire de la Namibie. Au cours de la présente instance, le
Gouvernement sud-africain a déclaré sans ambages, par l'intermédiaire de
son représentant à la procédure orale, qu'il tenait de la conquête et d’une
occupation prolongée sontitre sur le territoire sous mandat. Cette attitude
tout comme le refus de communiquer des rapports annuels et de trans-
mettre des pétitions sont des motifs suffisants pour faire révoquer le
mandat.

Il en est de même de la discrimination raciale pratiquée sous la forme
d’une politique officielle en Namibie où est appliqué le régime de l’apart-
heid. Or, la discrimination raciale, en tant que politique officielle des
pouvoirs publics, constitue une violation de la norme, de la règle ou du
«standard» de la communauté internationale. Une norme de non-
discrimination universellement applicable a été établie indépendamment
du mandat et régit l’article 2.

La question qui se pose est donc celle de la reconnaissance et de l’éva-
luation des droits de l'homme et des conséquences que leur respect peut
avoir pour la paix mondiale. Non seulement les mandataires ont le devoir
d'accroître «par tous les moyens en [leur] pouvoir, le bien-être et le

111
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 124

progrès » des peuples confiés à leurs soins mais encore ils doivent le faire
par les moyens et les méthodes qui permettent le mieux d’atteindre ce but
et qui, par leur nature même, ne vont pas, comme c’est le cas de l’apart-
heid, à l'encontre de l’objectif recherché. La Charte indique les voies
par lesquelles on peut atteindre et objectif: la non-discrimination et le
respect des droits de l’homme et des libertés fondamentales sont parmi les
moyens qui aideront les peuples à surmonter les difficultés et les épreuves
de notre temps.

La dissolution de la Société des Nations n’a pas sonné le glas des
principes et des obligations énoncés dans le Pacte et le mandat; ils sont bien
vivants et le resteront. Aucun délai n’était ou ne pouvait être fixé pour
laccomplissement de la « mission sacrée de civilisation ».

Au lieu d’être annexés, les territoires ont été placés sous un régime
d'administration internationale. C'était la l’objet du régime de tutelle.
L'Afrique du Sud aurait dû être disposée à négocier avec l'Organisation
des Nations Unies un accord à cet effet, comme l'envisageait la Charte.
Le paragraphe | de l’article 80 ne doit pas être interprété comme motivant
un retard ou un ajournement de la négociation: le paragraphe 2 du même
article n’a pas d’autre objet ni d’autre sens que celui-là. Mais l'Afrique
du Sud n’a pas tenu compte de l'obligation de négocier et n’a pas tenu
compte non plus de la requête maintes fois renouvelée de l’Assemblée
générale lui demandant de présenter un projet d’accord de tutelle pour le
Sud-Ouest africain. Comme l’a dit M. De Visscher dans l’affaire relative
au Statut international du Sud-Ouest africain:

«J'admets que les dispositions du Chapitre XII de la Charte
n'imposent pas à l’Union sud-africaine l'obligation juridique de
conclure un accord de tutelle, en ce sens qu’elle est libre d'accepter
ou de refuser les termes particuliers d’un projet d'accord. Par contre,
j'estime que ces dispositions imposent à l'Union l'obligation de se
prêter à des négociations en vue de la conclusion d’un accord.»
(C.1.J. Recueil 1950, p. 186.)

La nature du mandat et les pouvoirs d'administration conférés au
mandataire dans le premier alinéa de l’article 2 du mandat trouvaient leur
fondement dans les motifs et les considérations indiqués au paragraphes 3
et 6 de l’article 22 du Pacte. Le paragraphe 6 énonçait:

« Enfin il y a des territoires, tels que le Sud-Ouest africain ... qui
par suite de la faible densité de la population ... de leur éloignement
des centres de civilisation, de leur contiguité géographique au terri-
toire du Mandataire ... ne sauraient être mieux administrés que
sous les lois du Mandataire ... sous réserve des garanties prévues plus
haut dans l'intérêt de la population indigène. » (Les italiques sont de
nous.)

112
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 125

On ne saurait dire aujourd'hui d’aucun endroit du monde qu’il soit
éloigné «des centres de civilisation ». Fous les pays et tous les peuples
où qu'ils se trouvent sont proches et voisins les uns des autres. En fait
l'isolement n'existe que s’il est imposé par la force. La faible densité de la
population est devenue partout un vestige du passé; le taux de natalité et
le nombre d’habitants ne correspondent plus à ce qu'ils étaient il y a
cinquante ans. La terre est plus que jamais devenue un creuset rempli à ras-
bord et soumis aux pressions et aux chocs continuels des courants et
contre-courants dynamiques créés par les échanges de peuples, de cultures,
d'idées et d'influences de toutes sortes. Il y aurait beaucoup à dire aussi
sur le nombre, l'emplacement et Pidentité des «centres de civilisation »
auquels songeaient les auteurs de l’article 22 du Pacte.

Ainsi, les pouvoirs discrétionnaires d'administration et de législation
invoqués par le mandataire résultaient de raisons et de conditions qui, un
demi-siècle plus tard, sont devenues et paraissent dépassées. Ces pouvoirs
n'étaient destinés qu’à faciliter l'administration (mandat, art. 2, 1°" al. et
Pacte, art. 22, par. 6). Leur exercice était soumis aux obligations stipulées
dans le Pacte et dans le mandat et notamment au deuxième alinéa de
l’article 2 du mandat. Il est évident que les pouvoirs d'administration et
de législation ne pouvaient être légitimement exercés par des méthodes
comme l'apartheid qui sont contraires aux buts, aux principes et aux
obligations énoncés dans l’article 22 du Pacte, et plus particulièrement
aux paragraphes 1, 2 et 6. Ils ne peuvent pas non plus être exercés au-
jourd'hui en violation des dispositions de la Charte des Nations Unies,
et notamment de celles qui concernent le respect des droits de l’homme
et des libertés fondamentales ou l'interdiction d'établir une discrimination
à raison de la race ou de la couleur. Proclamer arbitrairement que l’apart-
heid est le seul moyen d'éviter le chaos et que les peuples du Sud-Ouest
africain ne peuvent constituer une unité politique et être gouvernés com-
me un seul Etat ne justifie pas la politique officielle de discrimination
fondée sur la race, la couleur ou l'appartenance à un groupe tribal.

Le paragraphe 3 de l'article 22 du Pacte ne présupposait pas l’immobi-
lisme chez les peuples des territoires. Ils devaient passer par des étapes
transitoires de développement et il était en conséquence inconcevable
que le mandat ou même un mandat déterminé eussent un caractère
statique et immuable; une transformation devait nécessairement se
produire à mesure que les peuples évoluaient ou passaient d'un stade de
développement à un autre. Les peuples du Sud-Ouest africain en sont-ils
au même stade de développement qu’il y a cinquante ans? La situation
économique du territoire est-elle la même? Le deuxième alinéa de l’article
2 du mandat stipule:

«Le Mandataire accroîtra par tous les moyens en son pouvoir le
bien-être matériel et moral ainsi que le progrès social des habitants
du territoire soumis au présent Mandat. »

Même en considérant la situation géographique sous l'angle de l’éloigne-
113
NAMIBIE (S.-O. AFRICAIN) (OP. IND. PADILLA NERVO) 126

ment par rapport aux centres de civilisation, l’éloignement étant une
notion toute relative, peut-on dire que le Sud-Ouest africain est mainte-
nant aussi éloigné des centres de civilisation qu'il y a cinquante ans?

Par la détermination inébranlable avec laquelle il cherche, pour
s'affirmer, à élargir ses horizons, l’homme a créé un monde nouveau
propice à l'épanouissement de la liberté et de la justice sociale; parfois,
cet ordre nouveau s’est imposé au terme de luttes violentes et tragiques,
d’autres fois il est né dans la paix, grâce à l’action collective d’instances,
nationales et internationales. Ces luttes ont créé un cadre, des principes,
des règles et des «standards» de comportement international dont on
trouve l'expression chez les penseurs, les écrivains, les philosophes. On
parle de I’« égalité devant la loi» ou, pour employer les termes de la
Charte, de «coopération internationale » en vue de développer et d’encou-
rager le «respect des droits de l’homme et des libertés fondamentales
pour tous, sans distinction de race... ».

Cette conception fondamentale inspirera la fagon de voir et le com-
portement des peuples du monde entier jusqu’à ce que l’objectif d’auto-
détermination et d’indépendance soit atteint et l’homme gardera présent
à l'esprit cet idéal et cet espoir jusqu’à ce que, comme l’a dit Lincoln, le
moment venu, il ne porte plus de joug sur les épaules et qu’enfin les
chances soient les mêmes pour tous.

(Signé) Luis PADILLA NERVO.

114
